Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
Figure 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated, as indicated in [0012] of the instant invention.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the specification is generally narrative and indefinite, failing to conform to current U.S. practice.  It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. The following is an exemplary list of clarity and idiomatic errors:

In [0003-4], the “Patent Literature 1” should be replaced with the recited information found in [0004] for conciseness.
[0005] “By the way, since conventional insect traps installed in a factory etc….”
[0015] “When it is not necessary to provide an insect trapping function in the insect attractor 1 itself like a case where an insect trap device is separately installed, it is not necessary to provide the sheet holding portion 2b and the insect trap sheet 6.”
This is not considered to be an all-inclusive list, and the remainder of the full disclosure (including the claims) should be reviewed for consistency, clarity, and overall readability. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “claw-like” which is synonymous with “or the like” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed 
Claim 1 recites the limitation "the periphery" in lines 8-9; claim 2 recites “the front and back of the front panel portion” in line 3 and “the insect trap sheet” and “the outside” in the last line; claim 3 recites “the light source” in lines 1-2; and claim 6 recites “the outside” in the last line. There is insufficient antecedent basis for each limitation in the respective claim.
For Claim 2, the use of the phrase “further comprising an opening provided outside a portion of the front panel portion” renders the claim vague and indefinite since it is unclear what the intended location of the opening is, and what a portion of a (front) portion entails. It is further unclear how the opening is outside of the front portion, but then extends through the portion. This is similarly applied to claim 6.
Further RE Claim 2, the phrase “an end of the cylindrical portion” is unclear. Two ends of the cylindrical portion have already been established, is this limitation further including a new end, or intending to further limit one of the previously-established ends? This is similarly applied to claim 6.
Claim 3 requires that two components claimed independently in claim 1 are now considered one component, “light emitting unit”; this renders the claim construction and the claim unclear.
Claims 4 & 5 are rejected as ultimately dependent from claim 1 rejected above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Martensson et al. (WO 9403053) in view of Abtahi et al. (US 5890794) and Clay (US 4654998), hereinafter referred to as “Martensson,” “Abtahi,” and “Clay,” respectively.
For Claim 1, Martensson discloses an insect attractor (title, disclosure) comprising: 
a cylindrical portion (10); 
a rear panel (14) installed along an installation surface of a site, and facing one end of the cylindrical portion (as illustrated in Figure 1); 
a front panel (15) attached to the rear panel at an interval (in the same manner as the instant invention, the panels 14 & 15 are spaced apart from one another), and facing the other end of the cylindrical portion (Fig. 1); 
a planar light source or a plurality of point light sources (light strip 16) emitting light that attracts insects from the outer surface toward the periphery (the light shines outward from the light source 16); and 
Martensson is silent to the plurality of point light sources being disposed on an outer surface of the cylindrical portion and claw-like sheet holding portions provided at the rear panel so as to hold a exchangeable insect trap sheet which is attached to a surface of the rear panel through an interspace between the one end of the cylindrical portion and a surface of the rear panel.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the strip light source 16 of Martensson with full lighting unit, including supporting assembly and transparent cover as taught by Figs. 3-4 of Abtahi in order to provide another well-known light assembly technique with an energy efficient light structure and protective devices.
Clay, like prior art above, teaches an insect control device (title, disclosure) further comprising claw-like sheet holding portions (clasp portions 61) provided at a rear panel (pan bottom 47) so as to hold a exchangeable insect trap sheet (37 supporting sticky substance 39) which is attached to a surface of the rear panel through an interspace between one end of a cylindrical portion and a surface of the rear panel (the assembly 35 is assembled into the bottom of the device into the space between the pan bottom 47 and the cylinder 19, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the rear panel of the above-modified reference with claws configured to allow the exchange of sticky sheets, as taught by Clay, such that the insects brushed off of the device are collected, in order to cut down on the clean-up required in using the above-modified reference.
For Claim 2, the above-modified reference teaches the insect attractor according to claim 1, and the above-modified reference renders obvious further comprising an opening provided outside a portion of the front panel portion (the opening accepting element 17, Martensson), 
For Claim 3, the above-modified reference teaches the insect attractor according to claim 1, and the above-modified reference further teaches wherein the cylindrical portion and the light source are integrated as a light emitting unit (Fig. 3, Abtahi) disposed between the front panel and the rear panel (in place of 16, Martensson, as modified above).
For Claim 4, the above-modified reference teaches the insect attractor according to claim 3, and Abtahi further teaches wherein the light emitting unit further comprises a light-transmitting case member (64) which accommodates the cylindrical portion and the light source (Fig. 4).
For Claim 6, the above-modified reference teaches the insect attractor according to claim 3, and the above-modified reference further renders obvious further comprising: an opening provided outside a portion of the second panel portion, which faces an end of the cylindrical portion, and penetrating the front and back of the second panel portion (wherein there is an opening in which the light source is accepted, extending through plate 15); and a sticky insect trap sheet exchangeably attached to the first panel portion and exposed to the outside through at least one opening (wherein the insects are collected onto the outside of the cylinder, and swept via brushes 23 & 24 down to the above-modified sticky pan, Clay; the trapping medium means 35 of Clay may be replaced).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Martensson in view of Abtahi, Clay, and Xiao et al. (US 20100039807), hereinafter referred to as “Xiao.”
For Claim 5, the above-modified reference teaches the insect attractor according to claim 3, and Abtahi further teaches the use of a heat sink with the lighting unit, which radiates heat generated by the light source (110, Fig. 5).
The above-modified reference is silent to wherein the light emitting unit further comprises the heat sink provided on an inner surface of the cylindrical portion.
Xiao, like prior art above, teaches a lighting device (title, disclosure), further comprising a light emitting unit comprises a heat sink provided on an inner surface of a cylindrical portion (rib elements 35 of the heat sink 30 within the hollow cylinder, Fig. 4 and [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the heat sink ribs of Xiao within the above-modified reference, in order to utilize a well-known method of reducing heat, and thus stress, within the device.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 CN 105831044, CN 110521690, EP 1832166, GB 2275409, GB 2583338, KR 20100057743, KR 20160002141, US 20030070346, US 20060080888, US 20060201052, US 20120005947, US 3950886, US 4577434, US 5203816, & US 7076915 are cited for their similarities to the overall instant insect control device.
DE 102011084982, DE 202016101002, US 20050162850, US 20050254246, US 20070086199, US 20080291677, US 20100103659, US 20120079755, US 20120099328, US 20130016510, US 20130128568, US 20150253000, US 5688042, US 7708452, US 8029159, & US 8449139 are cited due to their disclosure of typical LED and/or heat sink arrangements. 
EP 1767089 shows a releasable stack of sticky insect trapping sheets.
Note [0071] of US 20080056691, directed to colorized LED light strips. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/DAVID J PARSLEY/Primary Examiner, Art Unit 3643